          Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    WAVETECH GLOBAL, INC., a Delaware
    Corporation, and BV ADVISORY                      Civil Action No. 19 Civ. 6485 (AKH)
    PARTNERS, LLC, a New Jersey Limited
    Liability Company,
                                Plaintiffs,           AMENDED COMPLAINT

                 v.                                   (Demand for Jury Trial)
    SPECTRUM GLOBAL SOLUTIONS, INC., a
    Nevada Corporation,
                                Defendant.

         Plaintiffs WaveTech Global, Inc., a Delaware corporation (“Global”), and BV Advisory

Partners, LLC, a New Jersey limited liability company (“BV Partners,” and together with Global,

“Plaintiffs”), by and through their undersigned counsel, hereby bring this civil action against

Defendant Spectrum Global Solutions, Inc., a Nevada corporation (“Spectrum” or “Defendant”),

alleging on knowledge with respect to their own acts and on information and belief with respect

to all other matters the following:

                                      NATURE OF THE CASE

         1.    This is an action seeking damages after Spectrum unilaterally and improperly

decided that it would not go forward with a May 17, 2019 closing on a planned merger under the

terms of a Share Purchase Agreement (the “SPA” or the “Agreement”) (attached as Ex. A). The

merger, which would have resulted in a combined value of over $100 million, was scuttled after

Spectrum received an unsolicited letter from a non-party to the SPA stating that there was an

objection to the proposed merger.1 Instead of attempting to work through what was—plainly




1
 This tortious interference by the self-described non-party to the SPA, WaveTech GmbH, is the
subject of a separate pending proceeding before the Superior Court of the State of Delaware,
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 2 of 16



speaking—an utterly baseless claim, Spectrum wrongfully refused to close. Thus, Plaintiffs

consider the SPA terminated as of May 17, 2019. With Spectrum walking away from the deal,

Global was left to clean up the pieces from the broken agreement.

       2.      Following Spectrum’s improper decision to not close, Spectrum failed to return

over $1.3 million in funds advanced ahead of the closing, despite Spectrum’s obligations to return

those funds if the merger failed to close. After a June 19, 2019 press release noted that OTC

Markets Group had identified improper promotional activities related to Spectrum and Spectrum’s

stock dropped from $0.19 to $0.08 per share in 5 days, Plaintiffs demanded that the advanced funds

be promptly returned or at least escrowed with Defendant’s New York lawyers pending a

resolution. Despite repeated requests for return of the funds or assurances that the funds were safe,

Spectrum remained unresponsive.

       3.      After Plaintiffs advised that they would seek legal recourse, rather than returning

or preserving the advanced funds, Spectrum sent Global a termination letter (the “Termination

Letter”) (attached as Ex. B) on July 9, 2019, stating that Spectrum “hereby terminates that certain

Share Purchase Agreement … pursuant to Section 9.1(e) of such agreement.” Section 9.1(e),

which provides for termination by Spectrum on or before a date certain, was inapplicable given

the fact that the Closing (as defined under the SPA) had been aborted because of Spectrum’s delay

and nonperformance. See id. (providing for termination “… if the closing has not occurred on or

before February 28, 2019 for any reason other than delay or nonperformance of [Spectrum]….”).

Spectrum’s attempt to shoehorn the termination into Section 9.1 was not surprising since Section

9.2 of the SPA provided for, subject to certain exceptions, no liability for termination under Section




Complex Commercial Litigation Division, captioned WaveTech Global, Inc., et al. v. WaveTech
GmbH, et al., C.A. No. N19C-06-070 PRW CCLD (Del. Super. June 7, 2019).


                                                  2
             Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 3 of 16



9.1. In short, having improperly terminated the SPA, Spectrum sought to wash its hands of any

liability.

        4.       Remarkably, Spectrum further compounded its wrongful conduct with the issuance

of a July 10, 2019 press release (the “Press Release”) (attached as Ex. C) falsely stating that

Spectrum “elected to terminate the Agreement [SPA] due to a failure of certain representations,

warranties and conditions set forth in the Agreement.” See Ex. C. Spectrum’s CEO further chimed

in, stating, “Attempting to be a disciplined acquirer and having already completed a number of

successful acquisitions, with the failure of certain material representations and conditions we

simply felt it was in the best interest of our shareholders to not move forward with the Agreement

at the present time.” The statements in the Press Release were not only false and misleading, they

were also a further breach of the SPA. The defamatory statements led to an immediate influx of

calls to Plaintiffs from incensed stockholders seeking to determine what improper had happened,

causing harm to both Global’s and BV Partners’ reputations.

        5.       Plaintiffs have been severely harmed by virtue of Defendant’s misconduct.

                                             PARTIES

        6.       Plaintiff Global is a global next generation software and data analytics company

that specializes in monitoring, predicting, and protecting business operations, intellectual property

development, and implementation services. Global is incorporated under the laws of the State of

Delaware with its principal place of business in Hoboken, New Jersey. The majority stockholder

of Global is BV Partners.

        7.       Plaintiff BV Partners is a global strategic advisory and expert consulting firm,

providing independent advice and regulatory and dispute consulting to clients that include global

corporations, major law firms, financial institutions, family offices, and high net worth individuals.




                                                  3
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 4 of 16



BV Partners is a limited liability company organized under the laws of the State of New Jersey.

There are three members of the BV Partners and they and reside in or are citizens of the following

states, respectively: New Jersey, New York and California. As the majority owner of Global, BV

Partners is a “Seller” as defined under the SPA

       8.      Defendant Spectrum holds itself out as a leading provider of comprehensive

outsourced services and solutions for the deployment and maintenance of next generation and

legacy wireless and wireline telecommunication networks and infrastructure.             Spectrum is

incorporated under the laws of the State of Nevada with its principal place of business in

Longwood, Florida.

                                JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a) (diversity jurisdiction) because, as detailed above, Plaintiffs and Defendant are citizens

of different States and the amount in controversy exceeds the sum or value of $75,000.

       10.     Venue is appropriate in this judicial district and this Court has personal jurisdiction

over the parties because the parties agreed under Section 10.15 of the SPA that:

               ANY FEDERAL OR STATE COURT LOCATED IN NEW YORK
               COUNTY, STATE OF NEW YORK WILL HAVE EXCLUSIVE
               JURISDICTION OVER ALL DISPUTES BETWEEN THE
               PARTIES HERETO ARISING OUT OF OR RELATING TO THIS
               AGREEMENT AND THE AGREEMENTS, INSTRUMENTS
               AND DOCUMENTS CONTEMPLATED HEREBY. THE
               PARTIES HEREBY KNOWINGLY AND WILLING CONSENT
               TO AND AGREE TO SUBMIT TO THE EXCLUSIVE
               JURISDICTION OF ANY FEDERAL OR STATE COURT
               LOCATED IN NEW YORK COUNTY, STATE OF NEW YORK,
               TO THE EXCLUSION OF ANY OTHER COURTS. TO THAT
               END, EACH OF THE PARTIES HERETO: (I) WAIVES, AND
               AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE
               FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
               ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY
               SUBJECT TO THE JURISDICTION OF SUCH COURTS, (B)



                                                  4
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 5 of 16



               SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE
               FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS
               OR (C) ANY LITIGATION COMMENCED IN SUCH COURTS
               IS BROUGHT IN AN INCONVENIENT FORUM ….

                                   STATEMENT OF FACTS

       A. Global’s Relationship with BV Partners and GmbH.

       11.     Global was incorporated in the State of Delaware in December 2018 by BV Partners

as a means to leverage BV Partners’ substantial knowledge in end-to-end energy lifecycle

management solutions and power analytics. With principals of BV Partners investing a substantial

amount of time, money, and energy into developing a viable company, Global has made a number

of successful acquisitions and has made substantial inroads in obtaining contracts for its services.

       12.     Prior to the formation of Global, BV Partners’ was working with a German-based

company known as WaveTech GmbH (“GmbH”). Specifically, BV Partners had been retained by

GmbH to promote its technology known as Crystal Control Technology (“CCT”). According to

GmbH, CCT could be used to control the growth of crystals for the manufacture of lead-acid

batteries, with the purported effect of increasing durability of battery electrodes and generating a

substantial saving of the electric current needed to charge batteries.

       13.     While BV Partners worked to help GmbH move towards an eventual IPO,

significant concerns regarding both GmbH and CCT began to emerge in August 2018 when a key

customer complained that GmbH had not delivered on its promises. As BV Partners investigated

further, it became clear that GmbH’s CCT had serious development problems, making the potential

scalability and ultimate viability questionable.

       14.     In the meantime, Global—a separate company in which GmbH had no stake—

began to become successful in its own right, making a number of significant acquisitions. While

BV held out hope that GmbH would ultimately work through the issues, and would be part of



                                                   5
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 6 of 16



Global’s success, until the CCT issues could be resolved, GmbH was in no position to participate

with Global.

        B. Global and Its Shareholders Enter into the SPA.

        15.    In early 2019, Global together with its stockholders (primarily led by BV Partners)

negotiated and entered into a January 23, 2019 letter of intent (the “January 23 LOI”), outlining a

transaction by which Spectrum would acquire all the Global stock from Global’s stockholders.

Because Spectrum was a publicly traded U.S. company, it appeared to be an attractive merger

partner which would allow Global to go public more rapidly. The January 23 LOI gave Spectrum

an enterprise value of $20 million and Global an enterprise value of $110 million. As part of the

deal, Global would be given the right to appoint 3 out of 5 directors on the Spectrum board.

        16.    On February 4, 2019, Global, Spectrum, and Global’s stockholders (including BV

Partners) entered into the SPA.        While Global included a potential placeholder in the

Spectrum/Global transaction for GmbH to potentially participate in a future merged entity, GmbH

was not a party to the SPA—something that GmbH’s principals were well aware of.

        17.    The merger would entail BV Partners (and the other Global stockholders) swapping

their Global shares for Spectrum stock based on a price calculation under the SPA tied to the

trading price of the Spectrum stock. Under the terms of the SPA, the stockholders of Global would

become the majority stockholders of Spectrum which would later be renamed “WaveTech Global,

Inc.”

        18.    Under the SPA, Global provided Spectrum with $1,325,000 in advanced funds to

be used by Spectrum to pay off obligations under a financing agreement with a third-party lender.

The SPA provided that the cash would be treated as a deposit on cash payments due at closing. If

the transaction did not close, the cash deposit would be treated as a loan with a term of 60 days.




                                                 6
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 7 of 16



       19.     At the time the Advanced Funds were paid to Spectrum, the parties contemplated a

February 28, 2019 closing.

       C. Spectrum Delays the Merger.

       20.     Closing under the Agreement was originally scheduled for February 28, 2019.

However, the day of closing, Spectrum decided to unilaterally delay closing the transaction. Based

on Spectrum’s principals’ communications, it appeared that Spectrum was disappointed in its

dipping stock price, which made the cost of going forward with the merger more expensive to

Spectrum.

       21.     The failure to close in February 2019 was not due to any failure or act of non-

performance by Plaintiffs.

       22.     Following the failure to close, Plaintiffs pushed to have a new closing date

scheduled. Spectrum gave no inclination that they would not be closing.

       23.     Finally, after Global and BV Partners continued to press, in May 2019, Spectrum’s

President, Keith Hayter, advised that Spectrum would be willing to close on or before May 17,

2019. With the date for closing set, Global and BV Partners understood all conditions precedent

to have been satisfied.

       D. GmbH Scuttles the Merger.

       24.     As the merger between Global and Spectrum moved closer, GmbH’s principal Dag

Valand began to demand his own personal and GmbH’s participation in the Global/Spectrum

merger. Despite the fact that Mr. Valand and GmbH had been aware that GmbH was not a party

to the merger since the January 23 LOI, by March 2019, Valand began demanding that both he

and GmbH be granted the lion’s share of the combined enterprise. While Global and BV Partners

were willing to have GmbH participate in a post-merger share swap, the deal was between Global




                                                7
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 8 of 16



and Spectrum. Valand, however, appeared to believe that he could hold the deal hostage and

extract a ransom from Global and BV Partners.2

       25.     With the merger of Global and Spectrum set to close on May 17, 2019, on May 16,

2019, GmbH sent a letter to BV Partners. The letter referred to the January 23 LOI with Spectrum,

as well as the SPA with Spectrum, and noted correctly that GmbH and another Delaware entity,

WaveTech, Inc.,3 were not parties to the LOI or the SPA. Although neither GmbH nor WaveTech,

Inc. was a party to the SPA, the letter stated that “neither GmbH nor WaveTech, Inc. are agreeable

to continuing the Spectrum transaction.” GmbH “proposed that BV, GmbH, and Spectrum jointly

meet to resolve ownership issues that create obstacles to the Spectrum transaction.”

       26.     The next day, May 17, at 9:59 a.m., the day of the intended closing, GmbH

maliciously forwarded its letter, along with a second letter purporting to seize control of

WaveTech, Inc., to the chairman and CEO and the president of Spectrum.

       27.     Unknown at this time is whether Spectrum participated with GmbH in the strategy

to claim control of Wavetech, Inc. Nevertheless, based on GmbH’s false allegation that there were

“ownership issues” affecting the merger, Spectrum refused to close.




2
  GmbH breached various contractual obligations to BV Partners, including the failure to negotiate
in good faith the entry into a final agreement concerning the scope of their relationship. This
breach is the subject of certain of the proceedings pending in the Delaware state courts. There also
is a companion action that was filed by Plaintiffs against GMBH in the Southern District of New
York.
3
  WaveTech, Inc. is another entity that is wholly owned by BV Partners. On May 16, 2019, GmbH
purported to exercise an option to acquire all the shares of WaveTech, Inc. BV Partners denies
that this exercise was effective. This matter is pending before the Court of Chancery of the State
of Delaware in a litigation captioned WaveTech GmbH, et al. v. Keith Barksdale, et al., C.A. No.
2019-0432-AGB. Despite GmbH’s effort to have a status quo order entered placing GmbH in
control, the status quo order that was ultimately entered by the Chancellor on July 8, 2019, placed
BV Partners’ principal Keith Barksdale in charge as the President, CEO, and Sole Director of
WaveTech, Inc. pending the outcome of the litigation.


                                                 8
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 9 of 16



       E. Spectrum Fails to Return the Deposit and Issues the Defamatory Press Release.

       28.     After the merger failed to close, Global sought the return of the $1,325,000 in

advanced funds. Despite repeated calls being placed and emails being sent to Spectrum’s counsel

regarding return of the deposit, no funds were returned. When Plaintiffs learned that the stock

price of Spectrum dropped significantly and saw a June 19, 2019 press release concerning alleged

illegal stock promotion, Plaintiffs redoubled their efforts to have the funds returned, or at least

deposited with Defendant’s New York counsel.

       29.     Despite repeated efforts to reach a resolution, Spectrum gave no assurances and did

not return the advanced funds.

       30.     Finally, on July 8, 2019, one of Plaintiffs’ principals, Keith Barksdale, advised

Spectrum’s management that legal proceedings would be initiated barring any assurances. Instead

of providing those assurances, the following day, on July 9, Spectrum’s CEO Roger Ponder sent

the Termination Letter, stating:

               Spectrum Global Solutions, Inc. (the “Company”) hereby terminates
               that certain Share Purchase Agreement, by and among the
               Company, WaveTech Global, Inc., and the stockholders of
               WaveTech Global, Inc., dated as of February 4, 2019, pursuant to
               Section 9.1(e) of such agreement.

Nothing referenced the return of the advanced funds, and to date, no funds have been returned.

       31.     The Termination Letter made clear that Spectrum was not going to take

responsibility for having walked away from the merger.          The provision of the Agreement

referenced in the Termination Letter states in relevant part:

               9.1     Termination. This Agreement may be terminated at any time
               prior to the Closing as follows: …

               (e)    By Buyer [Spectrum], upon written notice to Sellers [Global
               stockholders], if the Closing has not occurred on or before February
               28, 2019 for any reason other than delay or nonperformance of
               Buyer and only in the event that Seller has either caused, or not


                                                 9
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 10 of 16



               cured within twenty days, the reason for Buyer exercising its right
               to terminate this Agreement pursuant to this Section 9.1….

Section 9.2 of the Agreement states:

               Effect on Obligations. In the event of the termination of this
               Agreement pursuant to Section 9.1, no Party will have any liability
               under this Agreement to any other Party, except that: (a) nothing
               herein shall relieve any Party from any liability for any breach of
               any of the representations, warranties, covenants and agreements set
               forth in this Agreement; and (b) the provisions of Article X shall
               survive such termination.

               Emphasis added.

         32.   Section 9.1(e) is not applicable.

         33.   Spectrum had not sent written notice to Sellers. Moreover, the failure of the

Closing to occur was caused, first, by the delay of Spectrum and, second, by the non-performance

of Spectrum. Therefore, Spectrum cannot take refuge in Section 9.2 of the Agreement.

         34.   A determination as to whether the SPA can be terminated under Section 9.1(e) is

critical to the rights of the parties as it impacts, inter alia, damages and control of the Advanced

Funds.

         35.   On July 9, Spectrum also issued the Press Release. The Press Release falsely stated

that Spectrum “elected to terminate the Agreement due to a failure of certain representations,

warranties and conditions set forth in the Agreement.” Ex. C. The Press Release also included a

false statement by Spectrum’s CEO Roger Ponder on behalf of Spectrum:

               Attempting to be a disciplined acquirer and having already
               completed a number of successful acquisitions, with the failure of
               certain material representations and conditions we simply felt it was
               in the best interest of our shareholders to not move forward with the
               Agreement at the present time.

Id.   At no time had Spectrum notified Global or BV Partners of any “failure of certain

representations, warranties and conditions” much less “the failure of certain material



                                                   10
        Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 11 of 16



representations and conditions.” The statements were outright fabrications. However after the

issuance of the Press Release, Plaintiffs immediately received an influx of calls and emails

concerning the claims.

       36.     Defendant’s release of the Press Release without prior approval of Global also

constituted a breach of the SPA. Section 10.14 of the SPA (which would survive the termination

of the SPA) states that “None of Buyer, the Company, or Sellers (or any of their respective

Affiliates) shall make any public announcement or communication or issue any circular in

connection with the existence or the subject matter of this Agreement without the prior written

approval of all the other Parties (such approval not be unreasonably withheld, conditioned or

delayed).” Defendant did not seek the approval for the Press Release from either Plaintiff.

                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)

       37.     Plaintiffs adopt and re-allege each and every allegation contained in paragraphs 1

to 36 above as if fully alleged herein.

       38.     Plaintiffs and Defendant entered into the SPA, which was an enforceable contract

under Delaware law.

       39.     The Agreement provided that Defendant would perform certain obligations to close

a merger with Global. The Agreement was supported by consideration, and all conditions

precedent to close on the transaction were fulfilled or waived by the parties.

       40.     Notwithstanding the foregoing, Spectrum and its counsel, Pryor Cashman, claim

the SPA is null and void because of the failure of certain conditions precedent delineated in the

SPA, which is maintained can only be waived in writing.

       41.     Said position is unavailing because Delaware law does not require a written waiver,

even if the subject agreement provides for a written waiver. In fact, Delaware law allows that a



                                                11
        Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 12 of 16



non-waiver clause in a contract may itself be waived through knowledge, coupled with silence and

conduct inconsistent with the terms of the contract.

       42.     Spectrum itself, and/or through its counsel Pryor Cashman, waived any conditions

precedent to closing.

       43.     Spectrum itself, and/or through its counsel Pryor Cashman, engaged in conduct

inconsistent with requiring a written waiver of the non-waiver clause.

       44.     For example, Mr. Panjwani of Pryor Cashman recommended and counseled the

parties not to merge certain entities into Global to avoid potential liabilities to the merged entity.

       45.     As such, Messrs. Ponder and Hayter of Spectrum were aware of and concurred that

GmbH, Retron, and Southern Power were not going to be merged into Global. Spectrum

determined to proceed with the merger nonetheless.

       46.     The conduct of Messrs. Panjwani, Ponder, and Hayter constitute waiver and/or

satisfaction under Delaware law.

       47.     Therefore, Spectrum waived any conditions precedent to closing.

       48.     In any event, when Spectrum purported to terminate the SPA, wrongfully, it did not

cite the failure of conditions precedent.

       49.     By reason of the foregoing, the SPA was an enforceable agreement and was

breached by Spectrum.

       50.     Defendant further materially breached the Agreement by, among other things,

repeatedly failing to close the merger as required by the Agreement. Specifically, the Agreement

provided for the swap of stock between BV Partners and Global’s other stockholders and

Spectrum. No “Closing” as required by the Agreement was completed, and the merger remains

incomplete.




                                                  12
         Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 13 of 16



        51.        Defendant has also failed to return or take measures to preserve the funds advanced

to Defendant by Global.

        52.        Specifically, Global advanced $1,325,000 in funds to pay off a third-party lender.

Under the terms of the Agreement, such funds were to be returned to Global.

        53.        The Advanced Funds have not been returned.

        54.        Despite bona fide concerns regarding Defendant’s financial stability, Defendant has

failed to provide any assurances that such amounts will be returned. Global has asked that

Defendant sign UCCs to safeguard the advanced funds, but Defendant has failed to do so.

Defendant’s failure to provide such assurances in the face of other breaches of the Agreements

constitutes anticipatory breach of contract.

        55.        In summary, Defendant materially breached the Agreement by, among other

things, failing to close the merger, failing to return the Advanced Funds, issuing an unapproved

Press Release which falsely stated that that certain material conditions and representations were

not fulfilled by Plaintiffs. As to the latter, under the terms of the Agreement, any press release

needed to be approved in advance of its release. See Ex. A at Section 10.14.

        56.        By reason of the foregoing, Plaintiffs are entitled to damages in an amount to be

proved at trial.

                                    SECOND CAUSE OF ACTION
                                      (Declaratory Judgment)

        57.        Plaintiffs adopt and re-allege each and every allegation contained in paragraphs 1

to 56 above as if fully alleged herein.

        58.        Plaintiffs seek a declaratory judgment that Defendant was not permitted to

terminate the SPA pursuant to Section 9.1(e) of the Agreement and that Defendant’s liability for

breach of the SPA is not otherwise limited.



                                                   13
        Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 14 of 16



       59.     Determination of this issue between Plaintiffs and Defendant entails an actual

controversy in that this case involves the rights or other legal relations of Plaintiff; the claim of

right or other legal interest is asserted against Defendant who appears to have an interest in

contesting the claim; the controversy is between parties whose interests are real and adverse; and

the issues involved in the controversy are ripe for judicial determination.

       60.     Specifically, an actual controversy exists between Plaintiffs and Defendant in that

Defendant claims in its Termination Letter that it was terminating the Agreement under Section

9.1(e). However, such termination was improper because Spectrum had not sent written notice to

“Sellers” (which included BV Partners) and the failure of the Closing to occur was caused, first,

by the delay of Spectrum and, later, by the non-performance of Spectrum.

       61.     A determination with the SPA in the terminated is critical to the rights of the parties

in the New York and Delaware litigation and further impacts the scope of damages of Plaintiffs.

Plaintiffs lack adequate remedies at law.

       62.     Plaintiffs have suffered damages as a result of the breaches, with the amount of

such breach to be determined at trial.

       63.     As such, Plaintiffs seek a declaratory ruling that Defendant was not permitted to

terminate the Agreement under Section 9.1(e) and that Defendant’s liability for breach is not

limited by Section 9.2. Plaintiffs are entitled to relief under the Federal Declaratory Judgment Act.

                                  THIRD CAUSE OF ACTION
                                        (Defamation)

       64.     Plaintiffs adopt and re-allege each and every allegation contained in paragraphs 1

to 63 above as if fully alleged herein.

       65.     Defendant made and/or published slanderous statements regarding Plaintiffs,

stating that Spectrum “elected to terminate the Agreement due to a failure of certain



                                                 14
        Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 15 of 16



representations, warranties and conditions set forth in the Agreement.” The Press Release also

included a false statement by Spectrum’s CEO Roger Ponder on behalf of Spectrum, namely that

“with the failure of certain material representations and conditions we simply felt it was in the best

interest of our shareholders to not move forward with the Agreement at the present time.”

        66.     The statements are defamatory in that such statements injured Plaintiffs’

reputations and diminished the esteem, respect, goodwill, or confidence in which Plaintiffs were

held, or in that these statements excited adverse, derogatory, or unpleasant feeling or opinions

against them.

        67.     The statements made by Defendant were not true or substantially true and

Defendant was not privileged in making the statements.

        68.     The statements made by Defendant were false statements that were published to

third parties without privilege or authorization. Such statements were intentionally made by

Defendant. Plaintiffs have been harmed.

        69.     The statements made by the Defendant constitute defamation per se since it tends

to injure Plaintiffs in their trade, business, and/or profession.

        70.     Plaintiffs have suffered damages in an amount to be determined at trial.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendant as follows:

        A.      With respect to the First Causes of Action:

                (1)     Compensatory damages according to proof;

                (2)     Pre-judgment interest to the extent allowed by law;

                (3)     Post-judgment interest to the extent allowed by law; and

                (4)     Such other and further relief as this Court deems just and appropriate.




                                                  15
        Case 1:19-cv-06485-AKH Document 32 Filed 10/17/19 Page 16 of 16



       B.      With respect to the Second Cause of Action:

               (1)     Declaratory and Injunctive Relief as Requested;

               (2)     Preliminary injunctive relief to preserve the advanced funds; and

               (3)     Such other and further relief as this Court deems just and appropriate.

       C.      With respect to the Third Cause of Action:

               (1)     Compensatory damages according to proof;

               (2)     Pre-judgment interest to the extent allowed by law;

               (3)     Post-judgment interest to the extent allowed by law;

               (4)     Exemplary and punitive damages; and

               (5)     Such other and further relief as this Court deems just and appropriate.

                                          JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial by a jury

of 12 persons on all issues so triable.

 Dated: October 17, 2019                    HALLORAN FARKAS + KITTILA LLP


                                            ______________________________________
                                            Theodore A. Kittila (TK-6715)
                                            5803 Kennett Pike, Suite C
                                            Wilmington, Delaware 19807
                                            Tel: (302) 257-2011
                                            Fax: (302) 257-2019
                                            Email: tk@hfk.law

                                            Attorneys for Plaintiffs




                                                16
